Citation Nr: 0103978	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and L. S.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.  He died on August [redacted], 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the claim for service 
connection for the veteran's cause of death on the basis that 
it was not well grounded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

In addition, a review of the evidence reveals that the most 
recent VA medical record is dated August 17, 1998.  According 
to testimony from the appellant at the hearing in March 1999 
before a Hearing Officer at the RO, the veteran was seen at 
the Albuquerque VA Medical Center for a reevaluation on 
August 18, 1998.  In addition, he went back to the Amarillo 
VA Medical Center on August 20 and was hospitalized until his 
death on August [redacted].  Those VA records are not in the 
veteran's claims file and should be obtained.

After the additional VA medical records have been obtained 
and associated with the claims file, the RO should arrange 
for review of the claims file by the appropriate physician 
who should render an opinion as to whether there was any 
relationship between the veteran's death and his right knee 
surgeries not long before his death.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO is requested to contact the 
Albuquerque VA Medical Center and try to 
obtain copies of the veteran's medical 
records of treatment in August 1998.  In 
addition, the RO is requested to contact 
the Amarillo VA Medical Center and try to 
obtain copies of the veteran's medical 
records for the period of his final 
hospitalization from August 20 through 
August [redacted], 1998.

2.  After the above has been completed, 
the RO is requested to arrange for the 
appropriate specialist to review the 
veteran's claims file.  The physician 
should be requested to provide a medical 
opinion as to whether the veteran's 
service-connected right knee disability, 
in particular the right knee surgeries in 
the last several months before his death, 
caused or contributed to the veteran's 
death.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
completed to the extent possible.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

4.  After completion of the above, the RO 
must adjudicate on the merits the 
appellant's claim for service connection 
for the cause of the veteran's death with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.

5.  Upon readjudication of the claim for 
service connection for the veteran's 
cause of death, the RO must issue a 
Supplemental Statement of the Case to the 
appellant and her representative.  If the 
decision remains adverse to the appellant 
and, after she has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


